Citation Nr: 1751043	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  16-21 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a service connection claim for hypertension.

3.  Whether new and material evidence has been received to reopen a service connection claim for malaria.

4.  Entitlement to service connection for cataracts.

5.  Entitlement to service connection for a heart condition, to include coronary artery disease.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for malaria.

8.  Entitlement to a total disability rating based on an individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had certified service in the Regular Philippine Army, including recognized guerilla service, from May 1945 to September 1945.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In October 2016, the Veteran filed a VA Form 21-8940, Application for Increased Compensation Based on Unemployability (TDIU) on the basis that his hearing loss has prevented him from securing or following any substantially gainful occupation.  

The issues of entitlement for the service connection claims for bilateral hearing loss and malaria; and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The additional evidence received since the last final September 2013 Board decision includes additional lay statements from the Veteran, which raises a reasonable possibility of substantiating the service connection claim for bilateral hearing loss.

2.  New and material evidence to raise a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for hypertension has not been received since the last final September 2013 Board decision.

3.  The additional evidence received since the last final September 2013 Board decision includes additional lay statements from the Veteran, which raises a reasonable possibility of substantiating the service connection claim for malaria.

4.  There is no evidence of an in-service injury, event or disease to possibly link the Veteran's currently diagnosed cataracts to his service.

5.  There is no evidence of an in-service injury, event or disease to possibly link the Veteran's currently diagnosed heart condition, to include coronary artery disease, to his service.


CONCLUSIONS OF LAW

1.  Evidence received since the final September 2013 Board decision is new and material and the service connection claim for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108, 7104 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.1100, 20.1104 (2017).

2.  Evidence received since the last final September 2013 Board decision is not new and material and the service connection claim for hypertension cannot be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.1100, 20.1104 (2017).

3.  Evidence received since the final September 2013 Board decision is new and material and the service connection claim for malaria is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.1100, 20.1104 (2017).

4.  The criteria for an entitlement to service connection for cataracts are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

5.  The criteria for an entitlement to service connection for a heart condition, to include coronary artery disease, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New & Material Evidence Claims

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis, except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a) (2017).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. §§ 7105; 38 C.F.R. §§ 3.160, 20.201, 20.302 (2017). 

A final Board decision subsumes all prior rating actions which addressed the issue on the merits, and the claim may not be reopened and allowed on the same factual basis.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1104 (2017).  However, VA may reopen and review the claim if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2017); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

New evidence is evidence not previously submitted to agency decision makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is new.  New evidence is that which was not of record at the time of the last final disallowance on any basis of the claim, and is not merely cumulative of other evidence that was then of record.  38 C.F.R. § 3.156(a) (2017).  That analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The Board must review all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  For purposes of determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Bilateral Hearing Loss 

The Veteran's service connection claim for bilateral hearing loss was initially adjudicated in a November 2010 rating decision.  Thereafter, the Veteran duly filed a notice of disagreement (NOD) and perfected his appeal timely, from which the Board issued a final decision in September 2013.  In this decision, the Board denied the service connection claim for bilateral hearing loss because it found that there was no evidence of hearing loss in service, or within one year after his separation from service.  This September 2013 Board decision subsumes all prior rating actions on the merits of the service connection claim for bilateral hearing loss.

Evidence received and obtained since the September 2013 Board decision includes, lay statements from the Veteran that rebuts a prior statement from his wife, in which she stated at an October 2010 VA examination/audiogram, that the Veteran's hearing deteriorated in the previous 15 - 20 years prior to that October 2010 examination.  See September 2014 Statement in Support of Claim.  The wife's statement was a contributing factor in the October 2010 negative VA opinion, which the Board also factored in its September 2013 decision, denying this claim.  Specifically, the Veteran clarified that his wife's statement "was a wrong notion as she, being [his] second wife, cohabitated [with him] prior to [their] marriage [in] . . . March 1997[, and] knows nothing about [his] medical conditions."  Id.  Furthermore, the Veteran provided additional, specific details, stating that while he was in the guerilla warfare attached to several United States Army organizations against the Japanese Imperial Army, in which one of the battles he was engaged in was at Cabaruan Hills (Cabaruan Campaign) between the towns of Malasiqui and Udaneta, Pangasinam, where he experienced tremendous noise exposure.  This evidence is "new" because it had not been previously submitted by the Veteran, and accordingly, it had not been previously considered by VA.  

In light of more recent procedural developments since the last September 2013 Board decision, in which the RO made a formal finding and notified the Veteran of the unavailability of his service treatment records (STRs), this new evidence is material because it refutes and casts doubt on the credibility of the statements from the Veteran's wife about the onset and duration of his bilateral hearing loss.  Furthermore, the new evidence also serves as lay evidence that provides additional, specific details about circumstances in which he encountered tremendous noise exposure; therefore, it serves as new evidence of an in-service injury or event.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (finding that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability).

The Board recognizes that this additional piece of evidence is presumed to be credible for the purpose of reopening the claim.  Justus v. Principi, 3 Vet. App. 510, 512 - 513 (1992).  Therefore, this additional piece of evidence, when considered in conjunction with the record as a whole, raises a reasonable possibility of substantiating the Veteran's claim.  Thus, since new and material evidence has been received, this service connection claim for bilateral hearing loss is reopened.

Hypertension

The Veteran's service connection claim for hypertension was initially adjudicated in a November 2010 rating decision.  Thereafter, the Veteran duly filed a NOD and perfected his appeal timely, from which the Board issued a final decision in September 2013.  In this decision, the Board denied the service connection claim for hypertension because it found that the record did not contain credible evidence of hypertension during the Veteran's service; it was not shown by the medical evidence of record for more than 50 years after his discharge from service, and that this disability was not related to service.  This September 2013 Board decision subsumes all prior rating actions on the merits of the service connection claim for malaria.

Since, no new (or material) evidence has been submitted, other than redundant, cumulative broad statements from the Veteran that his currently diagnosed hypertension was incurred as a result of service, this claim to reopen the service connection claim for hypertension is denied and remains closed.

Malaria

The Veteran's service connection claim for malaria was initially adjudicated in November 2010 rating decision.  Thereafter, the Veteran duly filed a NOD and perfected his appeal timely, from which the Board issued a final decision in September 2013.  In this decision, the Board denied the service connection claim for malaria because it found that the Veteran was not diagnosed with or treated for malaria during his service; and that there was no post-service record of any diagnoses or treatment for malaria.  This September 2013 Board decision subsumes all prior rating actions on the merits of the service connection claim for malaria.

Evidence received and obtained since the September 2013 Board decision includes, lay statements from the Veteran that while in combat, he fought in an area during their IPO Campaign, known as Ipo Dam Bulacan, and nearby towns for three "continuous attrition[s]", where an epidemic of malaria and dysentery were rapidly spread out; he was one of the people who suffered infections of the mosquito bites until his discharge; and that his malaria is recurrent.  See March 2015 Notice of Disagreement.  The Veteran also attached a 1947 AGO Form 23 (Affidavit for Philippine Army Personnel), in support in his claim.  This evidence is "new" because it had not been previously submitted by the Veteran, and accordingly, it had not been previously considered by VA.  

In light of more recent procedural developments since the last September 2013 Board decision, in which the RO made a formal finding and notified the Veteran of the unavailability of his STRs, this new evidence is material because it serves as new evidence of an in-service injury and current diagnosis.

The Board recognizes that this additional piece of evidence is presumed to be credible for the purpose of reopening the claim.  Justus v. Principi, 3 Vet. App. 510, 512 - 513 (1992).  Therefore, this additional piece of evidence, when considered in conjunction with the record as a whole, raises a reasonable possibility of substantiating the Veteran's claim.  Thus, since new and material evidence has been received, this service connection claim for malaria is reopened.

Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2017).  That determination requires a finding of current disability that is related to an injury or disease in service.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2017).

Cataracts and Coronary Artery Disease

The Veteran seeks a grant of service connection for claims of cataracts and a heart condition, to include coronary artery disease.  

Although the medical evidence of record establishes the existence of current diagnoses of cataracts and coronary artery disease, there is no evidence of an in-service, injury or event.  While the Board acknowledges the absence of service records from the Veteran's period of service from May 1945 to September 1945, the Veteran has not provided any lay statements or other evidence of an in-service injury, illness or event that could possibly be related to his current diagnoses of cataracts and a heart condition.

The Board acknowledges that the Veteran has not been afforded a VA examination for these disabilities.  However, given the fact that there is no evidence of a claimed condition that occurred in service, or that there is no indication that the cataracts and heart condition may be associated with the Veteran's service, or even another service-connected disability, the Board finds that VA medical examinations are not warranted under the duty to assist.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding that an examination and medical nexus opinion is required for a service connection claim when there is evidence of a current disability or persistent or recurrent symptoms of a disability, evidence establishing in-service event, injury, or disease, or a disease manifested in accordance with presumptive service connection regulations, and an indication that the current disability may be related to an in-service event, injury, or disease; but insufficient evidence to decide the claim).

Moreover, the Secretary is not obligated to grant a claim for benefits simply because there is no evidence disproving it.  See 38 U.S.C.A. §  5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Skoczen v. Shinseki, 564 F.3d 1319, 1323 - 29 (2009) (interpreting 38 U.S.C.A. § 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination); Fagan v. Shinseki, 573 F.3d 1282, 1286 (2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in 38 U.S.C.A. § 5107(b) is not applicable based on pure speculation or remote possibility).

Accordingly, the Board finds that the evidence does not reach the level of equipoise that the Veteran's cataracts and heart condition had their onset during service, or are otherwise related to service.  Therefore, in the absence of evidence linking the Veteran's cataracts and heart condition to his service, the Board finds that these current diagnoses were not incurred in or aggravated by service.  Thus, the benefit-of-the-doubt rule is not applicable, and this claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. 3.102 (2017).


ORDER

New and material evidence has been submitted and the claim to reopen the service connection claim for bilateral hearing loss is granted.

New and material evidence has not been submitted and the claim to reopen the service connection claim for hypertension is denied.

New and material evidence has been submitted and the claim to reopen the service connection claim for malaria is reopened.

Entitlement to service connection for cataracts is denied.

Entitlement to service connection for a heart condition, to include coronary artery disease, is denied.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered on the remaining issues on appeal.

The medical evidence or record reflects that the Veteran has a profound sensorineural hearing loss.  In a July 2016 correspondence, the RO made a formal finding, in accordance with 38 C.F.R. 3.159(e1(1), and notified the Veteran that his STRs cannot be located and are therefore unavailable.  However, in support of his claim for service connection, the Veteran has provided several, competent lay statements about the incurrence of extreme noise exposure while in combat, during his service.  Therefore, a VA examination is required for a VA examiner to assess the etiology of his bilateral hearing loss.

Furthermore, the Veteran has also provided lay testimony of an outbreak of malaria in the areas where he fought in combat, during which he sustained mosquito bites until the end of his service; and that he has recurrences of malaria.  Given the unavailability of STRs, a VA examination is also warranted to ascertain any possible diagnoses of malaria disease, and/or residuals of malaria.

Finally, the Veteran's TDIU claim is impacted by the outcome of his pending service connection claim for bilateral hearing loss.  The Court has held that all issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, as the TDIU claim is "inextricably intertwined" with the service connection claim for bilateral hearing loss, adjudication of this issue must be deferred and thus, it is remanded, pending a final adjudication of the service connection claim for bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA or private treatment records identified by the Veteran that have not been associated with the claims file.

2.  Then, schedule the Veteran for a VA examination to determine the etiology of his bilateral hearing loss.  The VA examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The VA examiner must undertake the following:  

a.  Provide an opinion on whether it is at least as likely as not (50 percent probability or more) that his bilateral hearing loss is related to the Veteran's time in guerilla service, while in combat.

b.  Given the unavailability of service treatment records, the VA examiner must consider and discuss all lay statements from the Veteran, including and not limited, his statements about tremendous exposure to noise while he was engaged in battle in service.  The VA examiner must construe all disclosures and statements from the Veteran as competent lay statements, unless the VA examiner has good reason to believe that the information being provided by the Veteran cannot be reliable.

c.  If it is determined that there is another likely etiology for his bilateral hearing loss, please indicate and provide a clear, detailed explanation.

A detailed explanation is requested for all opinions provided.  If an opinion cannot be provided without resort to speculation, the VA examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be rendered.  

3.  Schedule the Veteran for a VA examination for malaria.  The VA examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The VA examiner must undertake the following:  

a.  Determine whether the Veteran has a diagnosis of malaria or residuals of malaria.  

b.  If the Veteran has a diagnosis of malaria or residuals of malaria, provide an opinion on whether it is at least as likely as not (50 percent probability or more) that any diagnosis of malaria, or residuals of malaria, is related to the Veteran's time in guerilla service, while in combat .

c.  Given the unavailability of service treatment records, the VA examiner must consider and discuss all lay statements from the Veteran, including and not limited, his statements about an outbreak of malaria in the area where he was in combat, while in service, in which he constantly sustained mosquito bites.  The VA examiner must construe all disclosures and statements from the Veteran as competent lay statements, unless the VA examiner has good reason to believe that the information being provided by the Veteran cannot be reliable.

d.  If it is determined that there is another likely etiology for any diagnosed malaria or residuals of malaria, please indicate and provide a clear, detailed explanation.

A detailed explanation is requested for all opinions provided.  If an opinion cannot be provided without resort to speculation, the VA examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be rendered.  

4.  After ensuring that the above-mentioned actions have been undertaken, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response from the Veteran or his representative.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


